Rothrock, J.
We have stated the history of the case somewhat at length, to the end that the ground on which we dispose of the appeal may be fairly understood. When the demurrer was overruled, no further proceedings were had in the case. It appears that by consent the case was to stand continued until this appeal shall be determined. Appellees contend that an appeal cannot be taken from such an order, and they move to dismiss the appeal upon that ground. We think the motion must be sustained. The appellant did not elect to stand on the ruling on the demurrer, and the consent to continue the case, that appellant might have the opportunity of appealing to this court, that he might try the question of law, and leave the case undis-posed of in the court below, gave appellant no additional right. Appellate jurisdiction is conferred on this court by law, and not by the consent of the parties. The case of Seipple v. Blake, 80 Iowa, 142, appears to us to be decisive of this appeal.
The appeal will be dismissed.